Citation Nr: 0331511	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  98-12 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for left 
rotator cuff tear with subacromial impingement and bursitis.

3.  Entitlement to a compensable rating for pilonidal cyst, 
status post cystectomy.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 through April 1997.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, granted service connection for pilonidal 
cyst, status post cystectomy and a left rotator cuff tear 
with subacromial impingement and bursitis, and denied service 
connection for bilateral hearing loss.  The veteran had also 
initiated appeals of denials of service connection for a low 
back disorder and a skin disability.  These claims have since 
been granted and are no longer on appeal.

The veteran had requested a Travel Board Hearing, but 
canceled that request in a March 2003 statement.

The issues of entitlement to higher ratings for a left 
rotator cuff tear with subacromial impingement and bursitis 
and a pilonidal cyst, status post cystectomy, will be 
addressed in a REMAND that follows this decision.


FINDING OF FACT

The veteran is not shown to have a current hearing loss 
disability in either ear.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, and 3.385 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA with 
regard to the issue addressed on the merits herein.  The 
appellant was provided copies of the rating decisions 
explaining why the claim for service connection was denied.  
In a June 1998 statement of the case (SOC), supplemental SOCs 
(SSOCs) in August 1998 and October 2002, and correspondence 
from VA (particularly a November 2002 duty to assist letter 
pertaining to the VCAA), he was advised of the laws and 
regulations regarding service connection, as well as the fact 
that in order to prevail in a claim for service connection 
for bilateral hearing loss, specific medical evidence showing 
a minimum level of hearing loss is necessary.  These 
communications informed the veteran what evidence was of 
record, advised him what evidence was needed to establish 
entitlement to the benefit sought, and advised him of VA's 
duty to assist and of his and VA's responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With regard to the VCAA duty to assist letter sent to the 
veteran on November 6,  2002, the Board notes that while the 
veteran was advised to submit any additional evidence within 
30 days, he was also informed that he had up to one year to 
submit evidence.  Statements from the veteran's service 
representative have been submitted during the year since the 
November 6, 2002 letter, and will be considered in this 
appeal.  It is clear he was aware that evidence submitted 
beyond 30 days after the notice would be (and in fact was) 
considered.  Thus, the guidance provided by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), is met.

The file contains the veteran's service records, records of 
post service medical treatment, statements from the veteran 
and his service representative, and the report of a VA July 
1998 audiological examination.  VA has made every effort to 
obtain all records identified by the veteran, and there is no 
indication that any pertinent record remains outstanding.  
Thus, the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159.  No additional assistance or 
notification is required. 

Factual Background

Service medical records show that on enlistment physical 
examination in January 1975, puretone air conduction 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
-
0
   LEFT
15
10
5
-
10

On his January 1975 report of medical history, the veteran 
checked "no" next to hearing loss.

The file contains numerous periodic examination reports 
listing the veteran's pure tone air conduction thresholds.  
The highest pure tone air conduction threshold readings were 
seen on an August 1983 examination report which listed the 
veteran's pure tone air conduction thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
15
40
   LEFT
25
25
20
20
30

On his August 1983 report of medical history, the veteran 
checked "no" next to hearing loss and "yes" next to ear, 
nose and throat trouble.  In a corresponding note, it was 
indicated that the veteran complained of intermittent 
soreness and swelling of the ear canals, more over the past 
six months while at sea.

Numerous inservice periodic examination reports after 1983 
list pure tone air conduction thresholds significantly lower 
than those reported on that examination.

On August 1985 examination the veteran's pure tone air 
conduction thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
20
   LEFT
15
15
15
15
20

His ears were noted to be abnormal, with a note indicating a 
problem related to otitis externa. 

In a July 1988 examination the veteran's pure tone air 
conduction thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
10
10
20
   LEFT
10
15
10
10
15

On his July 1988 report of medical history, the veteran 
checked "no" next to hearing loss

Service medical records reveal that on August 1988 neurology 
clinic consultation for neural hearing loss on the right, a 
BAER (brain stem auditory evoked responses) test was normal.  
Otis externa was noted in the right ear in January 1990.  

On August 1990 examination the veteran's puretone air 
conduction thresholds were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
45
   LEFT
10
10
5
5
10

In his August 1990 report of medical history, the veteran 
checked "no" next to hearing loss

Numerous periodic examinations in the early 1990s revealed 
puretone thresholds, none higher than 20 decibels in the 
relevant frequencies (500, 1000, 2000, 3000, and 4000 Hz). 

The latest report of examination in service, a July 1996 
annual flight examination report, reflects that pure tone air 
conduction thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
35
   LEFT
5
10
10
15
15

In his July 1996 report of medical history, the veteran again 
checked "no" next to hearing loss.

There is no separation examination available for review.

Post-service medical records include the report of a VA 
audiometric examination in July 1998.  Speech recognition 
scores were 100 percent in the right ear and 95 percent in 
the left ear.  Puretone air conduction thresholds were 
reported as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
30
LEFT
15
15
15
15
20

Medical history noted included that the veteran had a history 
of noise exposure while serving as a helicopter crew chief.  
The impression was that the veteran had mild high frequency 
sensory loss.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 and 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss can be service connected.  Hensley at 
159.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.
An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

The criteria for disability due to impaired hearing may be 
met in any of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385.  

To establish entitlement to service connection for a claimed 
disability, there must be competent evidence of current 
disability, evidence of disease or injury in service, and 
competent evidence of a nexus between the current disability 
and the injury or disease in service.  As noted, hearing loss 
disability is defined by regulation.  Here, the evidence 
fails to show that the veteran now has a hearing loss 
disability.  VA audiometry did not produce findings 
sufficient to show hearing loss disability under any of the 
three methods described in 38 C.F.R. § 3.385.  While the 
veteran was clearly exposed to acoustic trauma in service, 
and service records showed isolated elevated puretone 
thresholds, those elevated thresholds have not persisted.  
Chronic hearing loss disability, a threshold requirement for 
establishing service connection is not shown.  Thus, service 
connection for bilateral hearing loss is not shown.   The 
veteran is advised that future evidence of hearing loss 
disability may be a basis for reopening this claim.


ORDER

Service connection for bilateral hearing loss is denied.




REMAND

On November 9, 2000, the VCAA became law.  Regulations 
implementing the VCAA have also been published.  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio, supra., the Court provided guidance regarding 
notice requirements under the VCAA.  The notice provided to 
the veteran with regard to the issues of entitlement to 
higher ratings for a left shoulder rotator cuff tear with 
subacromial impingement and bursitis and for a pilonidal 
cyst, status post cystectomy, do not appear to be adequate 
under the Quartuccio guidelines.  Specifically, the November 
2002  VCAA/duty to assist letter from VA to the veteran noted 
issues previously denied that are not on appeal, and failed 
to identify the claims for higher ratings for a left shoulder 
disorder and residuals of a pilonidal cyst, which are on 
appeal.  No communication from VA has adequately identified 
the evidence the veteran would need to substantiate his 
claims, the evidence presently of record, or the veteran's 
and VA's respective responsibilities in development of each 
of the claims on appeal.    

The Board also notes that the regulations governing ratings 
of skin disabilities and scars have been revised during the 
appeal period, and that the veteran has not been provided a 
copy of the new provisions.  

Furthermore, in a decision promulgated on September 22, 2003, 
PVA, supra., the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (DAV) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being remanded 
anyway for additional development and to cure procedural 
defects, the RO must take the opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed for response to a VCAA 
notice.  
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the recent decision in PVA, 
Quartuccio v. Principi, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
he needs to establish his claims for 
higher ratings, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
He should also be provided with the new 
criteria for rating skin disabilities and 
scars.  The veteran should be afforded 
the requisite period of time to respond.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for left shoulder 
rotator cuff tear with subacromial 
impingement and bursitis and pilonidal 
cyst, status post cystectomy, then obtain 
copies of all clinical records of such 
treatment which are not already in the 
claims folder.  The RO should obtain 
records of all identified treatment since 
the veteran's separation from service in 
1997.

3.  The RO should then readjudicate the 
claims, including consideration of the 
possibility of "staged ratings".  
Review of the rating for pilonidal cyst, 
status post cystectomy must encompass 
consideration of both the old and new 
criteria for rating skin disorders and 
scars.  If any claim remains denied, the 
RO should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to assist in the development of the 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



